Citation Nr: 1227398	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-34 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for nerve damage with numbness and pain in the bilateral feet, hips, and thighs, and lower back, to include as secondary to the service-connected residuals of prostate cancer.  

2.  Entitlement to service connection for dizzy spells. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for staples in the right side of the hip, status post prostate cancer surgery.

4.  The propriety of the reduction from 100 percent to 60 percent for the service-connected residuals of prostate cancer.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reduced the service-connected residuals of prostate cancer from 100 percent to 60 percent effective December 1, 2006.  The matter also comes before the Board on appeal from a January 2007 rating decision, which denied service connection for nerve damage with numbness and pain of the bilateral feet, hips, and thighs, and lower back, as well as dizzy spells.  The RO further denied entitlement to compensation under 38 U.S.C.A. § 1151 for staples in the right side of the hip and TDIU.  

Based on the procedural history of the residuals of prostate cancer claim, it is determined to be a rating reduction case, not an increased rating case.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) (in reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the Veteran's rating; if not, the rating must be restored).

The matter was previously before the Board in September 2010 and remanded to satisfy an outstanding hearing request.  The Veteran presented testimony before the undersigned in April 2012.  The transcript has been associated with the claims folder.   

The issue of service connection for nerve damage of the bilateral feet, hips, thighs, and lower back and the TDIU issue are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1966 to March 1970.

2.  During the April 2012 hearing, prior to the promulgation of a decision in the appeal, the undersigned received notification from the Veteran, through his authorized representative, that a withdrawal of the claim for dizzy spells is requested.

3.  The weight of the medical evidence is against a finding that the Veteran has any additional disability of the right hip that was proximately caused by the radical prostatectomy performed by VA in 2005 for treatment of prostate cancer that involved carelessness, negligence, lack of proper skill, error in judgment, or another similar instance of fault on the VA's part.  

4.  In June 2006, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for residuals of prostate cancer from a 100 percent schedular rating to 60 percent;  a rating decision dated in September 2006 reduced the 100 percent schedular evaluation to 60 percent, effective December 1, 2006; at the time of the reduction, a 100 percent evaluation for the Veteran's disability had been in effect since February 2005, less than five years; the 100 percent rating was granted purely because of active malignancy; and at the time of the reduction, improvement had been shown in the Veteran's disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection for dizzy spells by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for the award of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for staples in the right side of the hip, status post prostate cancer surgery, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

3.  The criteria for restoration of a 100 percent evaluation for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 4.20, 4.115b, Diagnostic Code 7528 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

Satisfaction of the duty to notify, as well as the duty to assist, for the reduction from 100 percent to 60 percent for the service-connected residuals of prostate cancer will be addressed separately in the body of the decision.  As the claim for TDIU is granted in full, further discussion of the VCAA is not necessary. 

With regard to all other claims on appeal, the record shows that in October 2006 and March 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in October 2006, which was prior to the January 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims.  The October 2006    letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, with regard to the issues addressed on the merits in the following decision, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA outpatient treatment records, reports of VA examination, and the transcript from the April 2012 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


B. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record (VA's electronic database storage).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for Dizzy Spells

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the claim for dizzy spells and , hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the claim for service connection for dizzy spells and it is dismissed.

 Compensation under 38 U.S.C.A. § 1151 

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for staples in his right hip, status post prostate surgery.  In his substantive appeal, he alleges that staples in his hip are cutting off the blood supply, which is causing problems he is having with his right hip.

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  

The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.   See VAOPGCPREC 40-97.  

VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  The Veteran filed his claim under 38 U.S.C.A. § 1151 in 2006, and so the amendments to 38 U.S.C.A. § 1151 apply in his case.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

A review of the record discloses that, prior to prostate surgery in October 2005, the Veteran was diagnosed with DJD of the right hip.  The Veteran underwent  a radical retro pubic prostatectomy and bilateral pelvic lymph node dissection in October 2005.  The prostate had been cleaned off  the adipose tissue.  The superficial vessels had been controlled with stick ties.  The pelvic fascia had been opened bilaterally.  The right angle had been inserted above the urethra.  A space had been dissected between the urethra and the dorsal vein complex. The GIA stapler had been used to take down the dorsal vein complex and once accomplished, the urethra had been transected at the apex.  Once the skin had been closed, a sponge count revealed that a sponge had been left in the left side of the abdomen and the Veteran had to be reopened.  The skin was stapled.  The staples were removed 10 days after surgery.  Steri strips were applied.  The incision was healing well.  

Post-operatively, the Veteran developed bladder neck contracture and thus, in November 2005 he underwent cystoscopy and dilation of the bladder neck with Bard dilators.  One staple was found embedded in the mucosa superficially at the 7 o'clock position.  Evaluation of the bladder with cystoscope revealed no other urothelial lesions and no foreign body.  There were no other abnormalities noted.   The Veteran underwent another bladder neck contracture incision in February 2006

During VA genitourinary examination in November 2006, the Veteran complained of right hip discomfort and problems with flexing his right hip.  The examiner opined he did not believe the hip pain had anything to do with his treatment for prostate cancer. 

X-rays dated in October 2006 continued to show DJD.  VA outpatient treatment records dated in January 2007 noted the Veteran reported right hip pain since his surgery; however, the pain was attributed to severe DJD.  A right total hip athroplasty was recommended.  An EMG performed in January 2007 revealed left peroneal motor response with slightly low amplitude, but otherwise was normal.  X-rays dated in May 2007 show moderately severe degenerative changes about the right hip with osteophyte formation.  There were multiple surgical clips in the pelvis suggesting prostatectomy.  There were no lytic or sclerotic lesions in the femur or bony pelvis.  Muscle bundles and fatty subcutaneous tissue was intact.  Atherosclerosis was noted in the femoral arteries. 

The August 2007 VA genitourinary examiner opined it was less likely that the prostatectomy caused the Veteran's hip problems.  The examiner reasoned the Veteran had significant DJD that was probably more likely the cause of his problems.  The examiner noted that he could not completely rule out that the peroneal nerve would have been injured during the procedure itself, depending on how he was strapped to the bed; however, this was much less likely and had no effect on his other leg. The August 2007 VA joints examiner opined arthritis of the right hip was found on x-ray prior to his prostate surgery and thus, DJD of the right hip was less likely than not the result of his prostate surgery.  

VA outpatient treatment records dated in February 2008 attributed complaints of right hip pain to the DJD in that hip.  Subsequently, the Veteran underwent a right total hip athroplasty.  A February 2008 x-ray showed satisfactory position of metallic joint prosthesis of the right hip.  In March 2008, staples placed after the athroplasty were removed.  Steri strips were applied.  

Finally, the Veteran was afforded a VA genitourinary examination in December 2009.  The examiner opined there were not staples in the right side of the right hip status post prostate cancer.  The examiner indicated they were simply vascular clips and they were not in the hip area, but within the pelvis itself.  The right hip function was not related to the cancer of the prostate.  A chronic right hip condition was said to exist, but it was arthritic in nature and not prostatic related.  The examiner concluded that after a review of the claims file, there was no evidence of any negligence by the VA for treatment of the prostate cancer.

Based on the evidence, the Veteran's claim must be denied.  First and foremost, the December 2009 VA examiner's opinion against the findings needed to award benefits under 38 U.S.C.A.§ 1151 must be afforded great weight.  The examiner gave her opinion after reviewing the entire claims file and fully examining the Veteran.  She carefully described the Veteran's surgical history as well as his current symptoms.  Her opinion is supported by a solid rationale.  There are no other probative medical opinions on file that support an opposing view.  

The August 2007 VA genitourinary examiner's statements that he could not completely rule out that the peroneal nerve would have been injured during the procedure itself, depending on how he was strapped to the bed are considered equivocal and not probative of the matter on appeal.  See Miller, 11 Vet. App. at 348.   By the examiner's own admission the Veteran had significant DJD of the right hip that was probably more likely the cause of his problems.  The examiner also indicated injury to the peroneal nerve was much less likely and had no effect on his other leg.

While there is strong medical evidence against the Veteran's claim, there is no medical evidence of record that supports it.  To support the claim, there must be at least some medical evidence showing that the Veteran has additional permanent disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment during VA hospital care in October 2005, or evidence showing that there was some similar instance of fault on the VA's part in furnishing such treatment, or evidence showing that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  The claims file contains no such evidence.  

Even assuming that difficulty with right hip pain was an additional disability first shown after VA treatment, which is not the case in the instant matter, merely showing that he received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).  Furthermore, there is no evidence of records showing that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during the radical prostatectomy.  There is no evidence indicating that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

The only evidence supporting the Veteran's claim is found in his own statements. The Veteran is competent to testify only as to matters which are capable of lay observation.  He is not qualified to render opinions which require medical expertise such as questions of medical diagnosis and medical causation.  Therefore, his opinions on the medical issues in this case lack probative value.  See 38 C.F.R. § 3.159(a); Espiritu, 2 Vet. App. at 494-95. 

In sum, for benefits to be awarded under 38 U.S.C.A. § 1151, the evidence would have to show: (1) that the Veteran developed additional disability following VA treatment in October 2005; and (2) that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

While sympathetic to the Veteran, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board has decided this case based on its application of the law to the pertinent facts.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In sum, the preponderance of the credible evidence of record is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and entitlement to that benefit is not established.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

Rating Reduction 

The provisions of 38 C.F.R. § 3.105 apply to reductions and provide that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons. The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction.  In a letter from the RO, dated June 22, 2006, the Veteran was notified of the proposed reduction in his disability rating for residuals of prostate cancer.  

The June 2006 letter included a copy of the June 2006 proposed rating decision, informed the Veteran that he could submit additional evidence to show that the compensation payments should be continued at the then-current levels and that if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Furthermore, he was advised of his right to request a personal hearing "to present evidence or argument on any important point in [his] claim."  The Veteran did not respond and did not request a pre-determination hearing.  

The next question is whether the reduction was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 100 percent disability rating was awarded effective on February 28, 2005, and was reduced effective December 1, 2006, less than five years later.  

Accordingly, 38 C.F.R. § 3.344(c) applies and the rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable since they only apply to ratings which have been in effect for long periods at a sustained level (five years or more).  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  

Unlike the requirements for a reduction in the evaluation for disabilities in effect for five years or more which require evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, disabilities that are likely to improve, namely those for which evaluations have been in effect for less than five years, warrant a reduction when an adequate re-examination discloses improvement in the condition.  See 38 C.F.R. § 3.344(c).

In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Although the proposed rating decisions did not specifically cite to 38 C.F.R. 
§ 3.344, the Board finds that actions taken by the RO throughout the reduction process culminating with the final reduction in the September 2006 rating decision demonstrate that 38 C.F.R. § 3.344 was given proper prior consideration.  As noted above, the Veteran was awarded service connection for prostate cancer and assigned a 100 percent disability rating effective February 28, 2005.  See the January 2006 rating decision.  The Veteran was notified that the 100 percent evaluation was assigned for active malignancy and that six months following completion of treatment, residual disability was determined by findings from a VA examination conducted at that time.  He was further notified that since there was likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.

His 100 percent disability rating was not in effect for five years when it was reduced to 60 percent by a rating decision in September 2006, effective December 1, 2006.  As such, any re- examination disclosing improvement in the Veteran's service- connected disability would warrant a rating deduction.  38 C.F.R. 
§ 3.344(c).

The Veteran argues that restoration is proper since he has to perform self-catheterization, suffers from bladder restrictions, and was hospitalized three times following the initial surgery for bladder neck incision.  However, under the express provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, following cessation of surgical, x-ray, antineoplastic chemotherapy or another therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there is no evidence of record shows any local recurrence or metastasis and thus, the Veteran is to be rated on the residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.   38 C.F.R. § 4.115b, Diagnostic Code 7528.  


The radical prostatectomy was performed in October 2005 without chemotherapy or radiation.  The preponderance of the competent evidence is against a finding that there has been a recurrence of the cancer, and the RO has properly rated the Veteran with consideration as to residuals.  

The evidence of residuals includes the report of a VA examination in June 2006.  He complained of difficulty voiding.  He could urinate some on his own without persistent catheterization though he did have to self catheterize anywhere from one to twice a day, though he could go up to two or three days without having to do so.  He complained of  leaking urine and having to wear pads.  He changed his pads four times on the day of examination.  He indicated that he might have to change another one or two times the rest of the day, which was routine for him.  He reported having to urinate every 45 minutes at night and wetted towels he laid on at night.  He denied a history of urinary tract infections or any known kidney stones.  Possible metastasis to the back was not objectively confirmed.  The examiner noted urinary leakage beyond the Veteran's control during the physical examination.  He did not have any signs of herniation in the inguinal canals on either side.  There were no masses or nodules.  There was normal tone.  Laboratory tests were negative.  The residuals of prostate cancer were incontinence and having to self-catheterize.  He was also without sexual function, difficulty sleeping at night, and having to persistently change pads. 

The Veteran was afforded a VA examination in November 2006.  He complained of urinary frequency and incontinence.  He used eight incontinent pads per day and two to three at night.  He had to perform occasional self-catheterization.  He had total loss of erectile dysfunction, which has been rated as noncompensable.  PSA was less than 0.01, Bun 9, and creatinine 0.9.  Urinalysis was considered normal. 

VA outpatient treatment records dated in April 2006 show urinary retention, poor stream, and incontinence.  He used three pads daily.  

Upon VA examination in November 2006, the Veteran had frequency of four to five times a night, weak stream, and incontinence.  He wore pads, which he changed 10 to 12 times per day.  He carries a Foley around with him, which he used several times a month.  He was seen at the emergency room for urinary retention and had two dilatation procedures.  These complications were considered the result of the prostatectomy.  BUN was 11 mg%, creatinine was 1.0 mg%.  PSA was 0.003 ng/ml.  Urinalysis was  normal.  The examiner noted there was no evidence of recurrence of prostate cancer.  The residuals were considered to be urinary incontinence and erectile dysfunction.  

Another VA examination was performed in August 2007.   He continued to complain of frequency of four to five times a night and weak stream.  He was completely incontinent.  He wore pads, which he changed 10 to 12 times per day.  He continued to carry a Foley around, which he used several times per month.  Again BUN was 11 mg% and creatinine was 1.0 mg%.  PSA was 0.003 ng/ml.  Urinalysis was  normal.  The examiner noted there was no evidence of recurrence of prostate cancer.  The residuals were again considered to be urinary incontinence and erectile dysfunction.  

VA outpatient treatment records dated in September 2007 show the Veteran continued to be incontinent and performed self-catheterizations.  A cystoscopy was performed in December 2007 and January 2008, for complaints of slow stream.  A February 2008 entry noted the Veteran had stricture between the bladder neck and urethral sphincter.  A March 2008 bone density was normal.  The Veteran was also said to be incontinent at night.  Incontinence was again noted in April 2008.  The Veteran had bladder retention in July 2008 and performed self-catheterization.  A December 2008 entry noted the Veteran performed self-catheterization to maintain patency of his bladder opening since 2005.  It was anticipated to be a long term, ongoing procedure, which he will be required to do daily.  The provider indicated this was related to his prostate cancer treatment.  

The Veteran was afforded a final VA examination in December 2009.   The examiner noted the Veteran had no renal dysfunction.  He voided every 1.5 to 2 hours during the day and 4 times at night.  He was incontinent of urine.  He had to catheterize himself.  He used absorbent pads, which must be changed 10 to 12 times per day.  He had erectile dysfunction, with no benefit from medication.  The examiner noted that cancer of the prostate was inactive at the present time.    

Based on the evidence delineated above, the Board finds that the reduction of the Veteran's residuals of prostate cancer was based on adequate VA examination of the Veteran as prescribed by statute to occur within six-months, medical history provided by the Veteran, physical examination of the Veteran, and the objective results of laboratory testing.  38 C.F.R. § 3.344(c).  Multiple examinations following the reduction continue to show a current disability picture consistent with no more than a 60 percent disability rating.  There has been no evidence of renal dysfunction to warrant a 100 percent rating.  Voiding dysfunction is the predominant disability for which a 60 percent disability rating is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  

The Board notes that the Veteran is credible and competent to report his symptoms and why his disability evaluation should not have been reduced; however, the Board finds that the probative medical evidence of record has established a basis for the reduction, for the reasons stated above.

In sum, the Board concludes that the preponderance of the evidence supports the reduction of the 100 percent rating to 60 percent, effective from December 1, 2006, for the service-connected residuals of prostate cancer.  38 U.S.C.A. § 1155 (West 2002).  


ORDER

The appeal is denied in part and dismissed in part as follows:

The claim for service connection for dizzy spells is dismissed.  Compensation under 38 U.S.C.A. § 1151 for staples in the right side of the hip, status post prostate cancer surgery, is not warranted.  The reduction from 100 percent to 60 percent for the service-connected residuals of prostate cancer was proper.  


REMAND

With regard to the nerve damage issue, it appears that the main contention is that such nerve damage is related to the service-connected prostate cancer residuals.  Although several medical providers appear to have considered such a relationship, the Board is unable to find any fully adequate medical opinion.  A Jul 2007 VA examiner opined that the mild weakness could represent a peripheral neuropathy related to the radical prostate surgery.  A December 2009 VA examiner diagnosed sensory neuropathy in both lower extremities and commented that it could be due to a variety of disturbances, including a remote affect of prostate cancer.  

The Board notes that the Veteran has been diagnosed with certain degenerative disabilities which appear to be separate and unrelated to the neuropathy.  

Under the circumstances, the Board believes further medical development is necessary to allow for informed appellate review of the nerve damage issue. 

Since the outcome of the service connection issue could impact the eventual outcome of the TDIU claim, the TDIU issue is deferred pending further action at the RO. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination by a neurologist.  It is imperative that the claims file be made available for review in connection with the examination.  All medically indicates special tests should be accomplished.  The examiner should clearly report whether or not a diagnosis of peripheral neuropathy of the lower extremities, or any other nerve disorder of the bilateral feet, hips and thighs, and low back, is warranted.  

As to any such diagnosed neurological disability, the examiner should respond to the following:

     a)  is it at least as likely as not (a 50% or higher degree of probability) that such disability is proximately due to, or caused by, the service-connected residuals of prostate cancer, or treatment therefore?

     b)  is it at least as likely as not (a 50% or higher degree of probability) that such disability has been aggravated by the service-connected residuals of prostate cancer, or treatment therefore?

It is imperative that both posed questions be answered, and a detailed rationale should be provided.  

2.  After completion of the above and any additional development deemed necessary by the RO/AMC, the RO/AMC should review the expanded record and readjudicate the nerve damage and TDIU issues on appeal.  If any benefits sought on appeal are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


